Per Curiam.
A jury found defendant guilty of assault with intent to rob and steal, CL 1948, § 750.89 *256(Stat Ann 1962 Eev § 28.284) and the court imposed a sentence of 4 to 8 years. The incident engendering this controversy involved a threatened robbery of a taxi driver by a customer wielding a hunting knife. Defendant raises three issues, which we summarily resolve as follows:
(1) Since the testimony included a re-creation of the assault by the complaining witness, the verdict rendered cannot be considered in direct contradiction Of the great weight of the evidence. There was sufficient evidence to warrant a conviction. People v. Schram (1965), 1 Mich App 279.
(2) Although defendant claims that the information should Lave stated “what was to be robbed and stolen,” there is no such requirement under the statutory directive. CL 1948, § 767.44 (Stat Ann 1954 Eev § 28.984).
(3) The sentence was less than the statutory maximum of life imprisonment, and therefore, we will not interfere with the trial court’s discretionary imposition of punishment. People v. Pate (1965), 2 Mich App 66.
There was no reversible error. Conviction affirmed.
McGregor, P. J., and Quinn and Letts, JJ., concurred.